916 F.2d 714
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry Edward TINDALL, Defendant-Appellant.
No. 90-5053.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges;  and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Larry Edward Tindall appeals his conviction of bank robbery by force and intimidation.  His attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967).  Tindall has moved for the appointment of counsel.  The case has been referred to the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Tindall was convicted following a jury trial and given a sentence of 200 months imprisonment and three years supervised release, and ordered to pay $385 in restitution and a $50 assessment.  He filed a notice of appeal pro se.


3
The court has reviewed the record and finds that the potential issues raised by counsel are meritless.  Nor is there any support in the record for Tindall's vague allegations of ineffective assistance and conflict of interest on the part of counsel.  No other grounds for disturbing the judgment and sentence are apparent.


4
Accordingly, the motion to withdraw as counsel is granted, the motion for appointment of counsel is denied, and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.